UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 1-34036 John Bean Technologies Corporation (Exact name of registrant as specified in its charter) Delaware 91-1650317 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 70 West Madison Street Chicago, IL 60602 (Address of principal executive offices) (312) 861-5900 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, $0.01 par value Preferred Share Purchase Rights New York Stock Exchange New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.Yes☒
